DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 07/29/2020, 11/11/2020, and 02/03/2021 were considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claims 7-10 and 13, the terms “iron based” and “Si based” render the claims indefinite.  It is unclear as to what range of content and composition constitutes a product to be “iron based” and “Si based” and what does not; for example, the terms could refer to a product that contains iron and contains Si, contains iron and contains Si as the largest components by mass, or containing more than 50% by mass of iron and Si, respectively.  Therefore, the metes and bounds of the claims are not clearly defined, and the terms render the claims indefinite.
	For purposes of Office examination, the Examiner is broadly interpreting the terms to mean that iron and Si are both contained to be considered “iron based” and “Si based”, respectively.

	In regards to Claim 10, the phrases “greater amount on a surface side of the bolt than on a bolt base material side” and “greater amount on the bolt base material side of the bolt than on the surface side of the bolt” renders the claim indefinite.  It is unclear as to what surfaces and orientations correspond to a “bolt base material side” and a “surface side of the bolt”, particularly given that the Drawings do not illustrate the structure of a bolt and furthermore, it is unclear so to what differentiates a bolt base material side and a surface side of the bolt.  Therefore, the relative locations and placement of such oxide films and their corresponding amounts is not clear in terms of the structure and composition of the bolt as claimed.  Accordingly, the metes and bounds of the claim are not clearly defined, and the phrases render the claim indefinite.
	For purposes of Office examination, the Examiner is broadly interpreting the claim to mean that the iron based oxide film contains varying amounts of Si-containing iron oxides on different areas of the iron oxide based film on the bolt.

	In regards to Claims 9 and 13, the phrase “the iron based oxide film contains at least Fe2O4 and Fe2SiO-4” renders the claims indefinite.  It is unclear as to if the limitations indicate an iron based oxide film containing at least one of Fe2O4 and Fe2SiO-4, or if the phrase refers to an iron based oxide film containing at least both of Fe2O4 and Fe2SiO-4.  Therefore, the metes and bounds of the claims are not clearly defined, and the phrase renders the claims indefinite.
	For purposes of Office examination, the Examiner is interpreting the phrase to broadly mean an iron based oxide film containing at least one of Fe2O4 and Fe2SiO-4-. 

In addition to the rejections set forth above, Claims 8-13 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Patent Application Publication No. WO 2016/031528 (Hamada) in view of WIPO Patent Application Publication No. WO 2017/043034 (Oyagi).
In regards to Claims 7-13, Hamada teaches a high-strength steel for bolts containing, by % by mass: 0.50-0.65% carbon, 1.5-2.5% silicon, 1.0% or more chromium, 0.4% or less manganese, and more than 1.5% molybdenum, and 0.03% or less of phosphorus and sulfur and total, the balance being iron and inevitable impurities (Claim 1), and a high-strength bolt using the steel having a tensile strength of 1500 MPa or more (Claim 2) – corresponding to and overlapping with a bolt having a composition comprising, by mass %, 0.50-0.65% of carbon, 1.5-2.5% of silicon, 1.5-2.5% of chromium, 0.2-1.0% of manganese, 1.5-5.0% molybdenum, wherein a total amount of phosphorous and sulfur as impurities is 0.03% or less and a remaining being Fe (instant Claim 7), wherein the bolt has a tensile strength of 1500-1800 MPa (instant Claim 11).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.
Hamada also teaches that the bolt can be used for fastening divided lower link parts within a lower link part of a piston for improved delayed fracture resistance (¶¶24-26) – corresponding to a fastened structure, in which a fastened member is fastened within a bolt, wherein the bolt is the bolt according to claim 7 (instant Claim 12).
However, Hamada does not explicitly teach that the bolt comprises an iron based oxide film with a film thickness of 3 µm or greater and 20 µm or less on a surface thereof (instant Claim 7), wherein the iron based oxide film contains a Si based oxide (instant Claim 8), wherein the iron based film contains at least Fe3O4 and Fe2SiO4 (instant Claim 9), wherein the iron based oxide film contains Fe3O4 in a greater amount on a surface side of the bolt than on a bolt base material side and contains Fe2SiO4 in a greater amount on the bolt base material side of the bolt than on the surface side of the bolt (instant Claim 10), and wherein the iron oxide based film contains at least Fe3O4 and Fe2SiO4 (instant Claim 13).
In the same field of ferrous materials, Oyagi teaches an oxide coating formed on the surface of a ferrous material, having a configuration in which a composition B portion in which the component accounting for the greatest part is triiron tetraoxide, Fe3O4, and which comprises a silicon compound, and a composition C portion in which the component accounting for the greatest part is Fe3O4 and the silicon compound accounting for the greatest part is higher than the composition B portion (Abstract, ¶23), wherein to provide high-abrasion resistance in severe service conditions (¶20) and provide improvements of better adhesion of the oxide film to the underlying substrate (¶22), and peeling suppression and wear resistance (¶24, ¶43).  In particular, Oyagi teaches that Fe3O4 coating films are known to be abrasion-resistant (¶2), and that in the second oxide film, the silicon compound may be Fe2SiO-4 (¶48), which as a result, provides the oxide film with harder portions, so that the abrasion resistance and adhesion is improved so that the yield strength and thus reliability of the component can be improved (¶49).  Oyagi also teaches that the oxide film thickness can be in the range of 1 to 5 µm (¶68) – corresponding to and overlapping with the claimed limitations of an iron based oxide film with a film thickness of 3 µm or greater and 20 µm or less on a surface thereof (instant Claim 7), wherein the iron based oxide film contains a Si based oxide (instant Claim 8), wherein the iron based film contains at least Fe3O4 and Fe2SiO4 (instant Claim 9), wherein the iron based oxide film contains Fe3O4 in a greater amount on a surface side of the bolt than on a bolt base material side and contains Fe2SiO4 in a greater amount on the bolt base material side of the bolt than on the surface side of the bolt (instant Claim 10), and wherein the iron oxide based film contains at least Fe3O4 and Fe2SiO4 (instant Claim 13).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.
Examiner references the outstanding §112(b) rejections regarding instant Claim 10 of the definiteness of the limitations; furthermore, given that Oyagi teaches that the configuration of the oxide film can be varied regarding the silicon-containing portions by adjusting various conditions (¶124), in particular relative locations of the surface of the bolt (¶122), the teachings of Oyagi meet the claimed limitations as interpreted within instant Claim 10.
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the iron oxide based film of Oyagi within the bolt of Hamada.  One skilled in the art would have been motivated by the desire and expectation of providing high-abrasion and wear resistance, wherein the adhesion is improved and peeling of the oxide film is suppressed to consequently improve yield strength and reliability, as taught by Oyagi, within the bolt of Hamada in order to improve mechanical properties and performance of the bolt of Hamada.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Application No. US 2015/0003935 (Matsumoto) teaches a steel is used for providing a bolt that has a high strength and still exhibits excellent hydrogen embrittlement resistance. The steel contains C of 0.30% to 0.50%, Si of 1.0% to 2.5%, Mn of 0.1% to 1.5%, P of greater than 0% to 0.015%, S of greater than 0% to 0.015%, Cr of 0.15% to 2.4%, Al of 0.010% to 0.10%, N of 0.001% to 0.10%, Cu of 0.1% to 0.50%, Ni of 0.1% to 1.0%, Ti of 0.05% to 0.2%, and V of 0% to 0.2%, with the remainder including iron and inevitable impurities (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN CT LI/Examiner, Art Unit 1784